UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

KLAYMAN et al., )
)
Plaintiffs, )
)
v ) Civil Action No. 13-851 (RJL)
)
OBAMA et al., )
) FILED
Defendants.
) NOV 09 2015
Clark, US. District & Bankruptcy
MEMORANDUM OPINION Courts tor the District of Columbia

November  2015 [Dkt. #149]

Our Circuit Court has remanded this case for me to determine whether limited
discovery is appropriate to satisfy the standing requirements set forth by the Supreme
Court in an earlier national security surveillance case: Clapper v. Amnesty International
USA, 133 S. Ct. 1138 (2013). Although familiarity with the record and my prior opinion
on December 16, 20131 is likely, I will brieﬂy recount the history of this matter.

On November 18, 2013, I held a hearing on a motion ﬁled by plaintiffs Larry
Klayman, Charles Strange, and Mary Ann Strange to preliminarily enjoin the National
Security Agency (“NSA”) from collecting and querying their telephony metadata
pursuant to the NSA’s classiﬁed bulk telephony metadata collection program (the “Bulk

Telephony Metadata Program” or the “‘Program”), under which the NSA indiscriminately

1 Klayman v. Obama, 957 F. Supp. 2d 1 (D.D.C. 2013), vacated and remanded, 800 F.3d 559
(DC. Cir. 2015).

collects the telephone call records of millions of Americans. Four weeks later, on
December 16, 2013, I issued a lengthy opinion (“my December 2013 Opinion”) granting
the motion as to plaintiffs Larry Klayman and Charles Strange after ﬁnding that they had
demonstrated a substantial likelihood of success on their Fourth Amendment claim that
the collection and querying of their records constituted an unconstitutional search.
However, because of the novelty of the legal issues presented and the monumental
national security interests at stake, I stayed the injunction pending the appellate review
that would undoubtedly follow. Indeed, I assumed that the appeal would proceed
expeditiously, especially considering that the USA PATRIOT Act, the statute pursuant to
which the NSA was acting, was due to expire on June 1, 2015—a mere eighteen months
later. For reasons unknown to me, it did not. Instead, our Circuit Court heard argument
on November 4, 2014 and did not issue its decision until August 28, 2015—nearly three
months after the USA PATRIOT Act had lapsed and had been replaced by the USA

FREEDOM Act, which was enacted on June 2, 2015.

As it pertains to this Opinion, the USA FREEDOM Act speciﬁcally prohibits the
bulk collection of telephony metadata, but not until November 29, 2015. During the
intervening l80—day period, the NSA is continuing to operate the Bulk Telephony
Metadata Program while it transitions to a new, more targeted program whereby the
NSA, pursuant to authorization by the Foreign Intelligence Surveillance Court (“FISC”),
can require telecommunications service providers to run targeted queries against their
customers’ telephony metadata records and then produce the results of those queries to

the NSA. Thus, when our Circuit Court issued its decision on August 28, 2015 vacating

.w ~~rw~1rw3w4~w~ ,W 7,7.

call records under the Program. Klayman v. Obama, 957 F. Supp. 2d 1, 44-45 (D.D.C.
2013) (Leon, J.). I concluded, in so ruling, that plaintiffs Klayman and Charles Strange
likely had standing to challenge both the bulk collection of metadata under the Program
and the ensuing analysis of that data through the NSA’s electronic querying process.7 Id.
at 26—29. As to the merits of plaintiffs’ claims, I found it significantly likely that
plaintiffs would be able to prove that the Program violated their reasonable expectation of
privacy and therefore was a Fourth Amendment search. Id. at 30-37. I held, moreover,
that the Program likely failed to meet the Fourth Amendment’s reasonableness
requirement because the substantial intrusion occasioned by the Program far outweighed
any contribution to national security. Id. at 37-42. Because the loss of constitutional
freedoms is an “irreparable injury” of the highest order, and relief to two of the named
plaintiffs would not undermine national security interests, I found that a preliminary
injunction was not merely warranted—it was required. Id. at 42—43. Cognizant,
however, of the “signiﬁcant national security interests at stake,” and optimistic that our
Circuit Court would expeditiously address plaintiffs’ claims, I voluntarily stayed my
order pending appeal. See id. at 43—44.

As stated previously, our Circuit Court did not do so. Moreover, when it ﬁnally
issued its decision on August 28, 2015, it did so with considerable brevity. In three

separate opinions, the Circuit Court vacated my preliminary injunction on the ground that

7 Because plaintiffs pled no facts showing that plaintiff Mary Ann Strange was a Verizon
Wireless subscriber, let alone a subscriber of any other phone services, I found that she lacked
standing to pursue her claims and therefore restricted the remainder of my analysis to the claims
advanced by plaintiffs Larry Klayman and Charles Strange. See Klayman, 957 F Supp. 2d at 8 &
n.5, 43 n.69.

11

plaintiffs, as subscribers of Verizon Wireless rather than as subscribers of VBNS—the
sole provider the Government has acknowledged has participated in the Program—had
not shown a substantial likelihood of standing to pursue their claims. Obama v.

Klayman, 800 F.3d 559 (DC. Cir. 2015) (per curiam).8 Left undecided——indeed wholly
untouched——was the question of whether a program that indiscriminately collects
citizens’ telephone metadata constitutes an unconstitutional search under the Fourth
Amendment.

Not surprisingly, plaintiffs moved for, and quickly obtained, leave to ﬁle a Fourth
Amended Complaint. See Sept. 16, 2015 Min. Entry. This latest iteration of the
Complaint alters plaintiffs’ contentions in two material respects. First, it adds plaintiffs
J .J . Little and his law ﬁrm, J .J . Little & Associates, PC, both of which are, and at “all

material times” were, VBNS subscribers. Fourth Am. Compl. $1 18.9 Second, it sets forth

8 Judge Brown concluded that plaintiffs had demonstrated a possibility that their call records are,
or were, collected, but because they had not shown a substantial likelihood that this was the case,
they fell “short of meeting the higher burden of proof required for a preliminary injunction.” Id.
at 562-64. Judge Williams opined that because “[p]1aintiffs are subscribers of Verizon Wireless,
not of Verizon Business Network Services, Inc—the sole provider that the government has
acknowledged targeting for bulk collection,” plaintiffs “lack direct evidence that records
involving their calls have actually been collected.” Id. at 565 (Williams, J .). Given that the
Government has neither conﬁrmed nor denied Verizon Wireless’s participation in the Program,
Judge Williams found plaintiffs’ inference that their data was collected too speculative to
“demonstrate a ‘substantial likelihood’ of injury.” Id. at 566. Judge Sentelle “agree[d] with
virtually everything in Judge Williams’ opinion,” save for his conclusion that the case should be
remanded instead of dismissed. Id. at 569-70. Like Judge Williams, Judge Sentelle opined that
plaintiffs “never in any fashion demonstrate[d] that the [G]ovemment is or has been collecting
[call—detail] records from their [carrier]” and that the Supreme Court’s rejection of similar
inferential leaps in Clapper v. Amnesty International, USA, 133 S. Ct. 1138 (2013), counsels
against ﬁnding standing here. Id. at 569.

9 Plaintiffs furnished additional support for this claim in the Supplemental Declaration of J .J .
Little, in which he avers that “I and my law ﬁrm J .J . Little Associates, PC. have been customers
(subscribers) of Verizon Business Network Services and also Verizon Wireless since October

12

additional facts intended to bolster plaintiffs’ allegation that Verizon Wireless
participated in the Program. Id. 1]] 47-48.

On September 21, 2015, plaintiffs ﬁled a renewed motion for a preliminary
injunction, seeking relief, once again, from the “warrantless surveillance” of their
telephone calls. See Plaintiffs’ Renewed Mot. for Prelim. Inj. & Req. for Oral Arg.
Thereon [Dkt. #149]. Government defendants, of course, opposed, see Government
Defendants’ Opposition to Plaintiffs’ Renewed Motion for a Preliminary Injunction [Dkt.
#150] (“Gov’t’s Opp’n”), and plaintiffs quickly lodged their reply, see Plaintiffs’ Reply
in Support of their Renewed Motion for Preliminary Injunction [Dkt. #152]. On October
6, 2015, our Circuit Court granted plaintiffs’ unopposed request for expedited issuance of
the mandate, Order, Obama v. Klayman, No. 14-5004 (DC. Cir. Oct. 6, 2015), thereby
reinstating this Court’s jurisdiction to decide plaintiffs’ renewed motion, see Mandate
[Dkt. #154]. I took plaintiffs’ motion under advisement at the conclusion of oral
argument on October 8, 2015.

ANALYSIS

1 will conﬁne my analysis to the merits of plaintiffs’ request for a preliminary

injunction and will not address the jurisdictional predicate for my actions, which I

discussed at length in my December 2013 Opinion.10 When ruling on a motion for

2011, and have been so continuously during the period from October 2011 until the present.”
Suppl. Decl. of J.J. Little [Dkt. #152-1].

10 Speciﬁcally, I discussed this Court’s jurisdictional authority to review plaintiffs’ constitutional
claims. See Klayman, 957 F. Supp. 2d at 24-25. In sum, 1 found that Congress had not stated
with the requisite clarity any intent to preclude judicial review of constitutional claims related to
FISC orders by any non-FISC courts. See Webster v. Doe, 486 U.S. 592, 603 (1988) (“[W]here

13

preliminary injunction, a court must consider “whether (1) the plaintiff has a substantial

likelihood of success on the merits; (2) the plaintiff would suffer irreparable injury were
an injunction not granted; (3) an injunction would substantially injure other interested

parties; and (4) the grant of an injunction would further the public interest.” Sottera, Inc.
v. Food & Drug Admin, 627 F.3d 891, 893 (DC. Cir. 2010) (internal quotation marks

omitted).11 I will address each of these factors in turn.

A. Plaintiffs Have Shown a Substantial Likelihood of Success on the
Merits.

My analysis of plaintiffs’ likelihood of success on the merits of their constitutional
claims focuses exclusively on their Fourth Amendment challenges, which I ﬁnd most

likely to succeed.12 I begin, however, as I did previously, with plaintiffs’ standing to

Congress intends to preclude judicial review of constitutional claims its intent to do so must be
clear”); see also Elgin v. Dep ’t of the Treasury, 132 S. Ct. 2126, 2132 (2012) (“[A] necessary
predicate to the application of Webster’s heightened standard [is] a statute that purports to deny
any judicial forum for a colorable constitutional claim.” (internal quotation marks omitted»;
McBryde v. Comm. to Review Circuit Council Conduct & Disability Orders of the Judicial
Conference of the US, 264 F.3d 52, 59 (DC. Cir. 2001) (ﬁnding “preclusion of review for both
as applied and facial constitutional challenges only if the evidence of congressional intent to
preclude is ‘clear and convincing’”).

‘1 Our Circuit has traditionally applied a “sliding scale” approach to these four factors. Davis v.
Pension Beneﬁt Guar. Corp, 571 F.3d 1288, 1291—92 (DC. Cir. 2009). In other words, “a
strong showing on one factor could make up for a weaker showing on another.” Sherley v.
Sebelius, 644 F.3d 388, 392 (DC. Cir. 2011). Following the Supreme Court’s decision in Winter
v. NRDC, Inc., 555 US. 7 (2008), however, our Circuit suggested, without deciding, that “Winter
could be read to create a more demanding burden.” Davis, 571 F.3d at 1292. Thus, while it is
unclear whether the “sliding scale” remains controlling in light of Winter, the Court need not
decide that issue today because I conclude that plaintiffs have carried their burden of persuasion
as to all four factors.

12 The Second Circuit recently declined to issue a preliminary injunction in a similar case,
holding that the USA FREEDOM Act authorized the 180-day continuation of the Bulk
Telephony Metadata Program and declining to reach the “momentous constitutional issues”
raised by the limited continuation of the Program. ACLU v. Clapper, No. 14-42-cv (2d Cir. Oct.
29, 2015). In refusing to consider the constitutional questions raised, the Second Circuit noted
that it “ought not meddle with Congress’s considered decision” to continue the Program for a

14

challenge the Bulk Telephony Metadata Program. See Jack’s Canoes & Kayaks, LLC v.
Nat’l Park Serv., 933 F. Supp. 2d 58, 76 (D.D.C. 2013) (“The ﬁrst component ofthe
likelihood of success on the merits prong usually examines whether the plaintiffs have
standing in a given case.” (internal quotation marks omitted)).

1. Plaintiffs are Substantially Likely to Have Standing to Challenge
the Bulk Telephony Metadata Program.

Plaintiffs Larry Klayman, Charles Strange, Mary Ann Strange, J .J . Little, and J.J.
Little & Associates, PC. challenge the past and future collection of their telephone
metadata, as well as the analysis of that data through the NSA’s electronic querying
process. After careful consideration of these challenges, I conclude that while plaintiffs
J.J. Little and J.J. Little & Associates, PC. have standing to proceed, plaintiffs Larry
Klayman, Charles Strange, and Mary Ann Strange do not.

No principle is more fundamental to the balance of federal power than the
“constitutional limitation of federal-court jurisdiction to actual cases or controversies.”
DaimlerChrysler Corp v. Cuno, 547 US. 332, 341 (2006) (internal quotation marks
omitted). Inherent in this principle is the requirement that each plaintiff demonstrate
adequate standing to press their claims in federal court. Raines v. Byrd, 521 US. 811,
818 (1997). “To establish Article III standing, an injury must be “concrete,
limited transition period and that doing so would not be a “prudent use of j udicial authority”
given that rendering a decision on such difﬁcult constitutional questions would almost certainly
take longer than the time remaining for the Program’s operation. Id. at 23. Fortunately for this
Court, my analysis of these “momentous constitutional issues” began nearly two years ago, and
so I do not suffer the same time constraints. Moreover, as I explain below, this Court cannot,
and will not, sit idle in the face of likely constitutional violations for fear that it might be viewed

as meddling with the decision of a legislative branch that lacked the political will, or votes, to
expressly and unambiguously authorize the Program for another six months.

15

particularized, and actual or imminent; fairly traceable to the challenged action; and
redressable by a favorable ruling.” Clapper v. Amnesty Int ’1 USA (“Clapper”), 133 S.
Ct. 1138, 1147 (2013) (quoting Monsanto Co. v. Geerston Seed Farms, 561 US. 139,
149 (2010)); see also Lajan v. Defs. of Wildlife, 504 U.S. 555, 560-61 & n.1 (1992) (“By
particularized, we mean that the injury must affect the plaintiff in a personal and
individual way.”). When the challenged harm is prospective, courts face the additional
hurdle of assuring themselves that its likelihood is not too far ﬂung, lest imminence, “a
somewhat elastic concept . . . be stretched beyond its purpose” to create a controversy
where none exists. Lujan, 504 US. at 564 n.2. Consequently, the “threatened injury
must be certainly impending” to prevent litigation of illusory claims. See Clapper, 133 S.
Ct. at 1147 (internal quotation marks omitted).

Any discussion of standing to challenge a classiﬁed Government surveillance
program must begin with the seminal case on this issue: Clapper v. Amnesty
International. Clapper concerned a challenge by Amnesty International to Section 702
of the Foreign Intelligence Surveillance Act of 1978, 50 U.S.C. § 1881a, which
authorizes the Government to surveil non-United States persons reasonably believed to
be located outside the United States. 133 S. Ct. at 1142. There, plaintiffs, “United States
persons whose work . . . requires them to engage in sensitive international
communications with individuals who they believe are likely targets of surveillance
under § 1881a,” sought declaratory and injunctive relief from surveillance under the
statute. Id. The issue before the Supreme Court was whether plaintiffs had standing to

seek prospective relief. They did not. According to the Supreme Court, plaintiffs’ claims

16

failed because their allegations rested on a series of contingencies that may—or may
not—come to pass. Speciﬁcally, success required: that plaintiffs’ foreign contacts would
be targeted for surveillance under the challenged statute; that the FISC would approve the
surveillance; that the government would actually intercept communications from
plaintiffs’ foreign contacts; and that plaintiffs” communications would be among those
captured. Id. at 1148. Without reaching the merits of plaintiffs’ claims, the Supreme
Court held that plaintiffs had not established standing because their “theory of future
injury [was] too speculative to satisfy the well-established requirement that threatened
injury must be ‘certainly impending.’” Id. at 1143 (quoting Whitmore v. Arkansas, 495
US. 149, 158 (1990)). Whether Clapper ’3 use of the term “certainly impending”
imposes a higher threshold for standing, or merely adds gloss to the longstanding
requirement of “concreteness,” is unclear.13 What Clapper does instruct, however, is that
standing to challenge a classiﬁed Government surveillance program demands more than

speculation that the challenged surveillance has, or will, transpire.

‘3 As the Clapper majority pointed out in a footnote, “[o]ur cases do not uniformly require
plaintiffs to demonstrate that it is literally certain that the harms they identify will come about.
In some instances, we have found standing based on a ‘substantial risk’ that the harm will
occur.” Clapper, 133 S. Ct. at 1150 n.5. The Court declined, however, to comment further
because it found plaintiffs’ allegations too “attenuated” to demonstrate harm. Indeed, Justice
Breyer, in his dissent, expressed doubt as to whether there is a meaningful difference between a
“substantial risk” of future harm and a risk of “clearly impending harm.” Id. at 1160-61 (Breyer,
J., dissenting). In his View, “the case law uses the word ‘certainly’ as if it emphasizes, rather
than literally deﬁnes, the immediately following term ‘impending.’” Id. at 1161 (Breyer, J.,
dissenting). That is to say, whether “substantial risk” and “clearly impending” impose
substantively different standing requirements, or lexical variations of the same overarching
standard, is a question for another day. In any event, I need not reach this issue because I ﬁnd
that the Little plaintiffs have met the threshold for “certainly impending” injury.

17

On appeal here, our Circuit Court found that plaintiffs Klayman and Charles
Strange’s alleged injuries were too attenuated to constitute “concrete and particularized
injury” as required by Clapper. See Klayman, 800 F.3d at 562 (Brown, J.) (internal
quotation marks omitted). According to all three of our Circuit Judges, because plaintiffs
had adduced no proof that “their own metadata was collected by the government” under
the Program, they had not demonstrated a substantial likelihood of standing to pursue
their claims. Id. at 562-63 (Brown, J .); see also id. at 565 (Williams, J.) (“[P]laintiffs
lack direct evidence that records involving their calls have actually been collected”); id.
at 569 (Sentelle, J ., dissenting in part) (“[P]laintiffs never in any fashion demonstrate that
the government is or has been collecting such records from their telecommunications
provider”). Fortunately for plaintiffs, our Circuit’s holding did not sound the death knell
for their cause.

On September 16, 2015, plaintiffs Larry Klayman, Charles Strange, and Mary Ann
Strange ﬁled an uncontested Fourth Amended Complaint, joining as plaintiffs to the
action VBNS subscribers J .J . Little and J .J . Little & Associates. See Fourth Am. Compl.
Separately, and in an attempt to bolster their standing as Verizon Wireless subscribers,
plaintiffs appended to their Complaint a document they claim shows that Verizon

Wireless was “at all material times” participating in the Program. See Fourth Am.
Compl. 1i 47. I will begin by addressing plaintiffs’ renewed arguments that Verizon
Wireless was, and continues to be, a participant in the Program before turning to the

merits of plaintiffs’ alternative argument that the Little plaintiffs have standing to

proceed.

18

Unfortunately for plaintiffs Klayman and Strange, I must conclude, in light of our
Circuit’s ruling in this case, that they have not adequately substantiated their injuries on
remand. Plaintiffs appended to the Complaint a de-classified letter from the Department
of Justice to the then—Presiding Judge of the FISC, Judge John D. Bates, regarding a
“Compliance Incident Involving In re Application of the [FBI] for an Order Requiring the
Production of Tangible Things from . . . Cellco Partnership d/b/a Verizon Wireless.” See
Fourth Am. Compl. Ex. 1 [Dkt. #145—1]. Plaintiffs apparently interpret this document as
conﬁrmation that Verizon Wireless participated in the Program. Fourth Am. Compl. W
47-48. The Government contends that it does no such thing. Gov’t’s Opp’n 17-18.
While plaintiffs” suspicion is plausible, if not logical,l4 based on our Circuit Court’s
reasoning, I must agree with the Government that this document does not prove Verizon
Wireless was ordered to turn over the metadata records of its customers. In fact, a
Verizon spokesman suggested that the use of “Verizon Wireless” may simply be a
vestige of “the government’s practice to use broad language covering all of Verizon’s
entities in headings of such court orders . . . regardless of whether any speciﬁc part was
required to provide information under that order.” See Charlie Savage, N.S.A. Used
Phone Records Program to Seek Iran Operatives, NY. Times, Aug. 12, 2015 (attached
as Ex. 2 to Fourth Am. Compl.). As such, plaintiffs Larry Klayman, Charles Strange, and

Mary Ann Strange have not shown a substantial likelihood that their telephony metadata

14 Indeed, I went to great lengths in my December 2013 Opinion to debunk the notion that the
NSA had omitted from the Program the single largest wireless carrier in the United States and in
so doing had collected a universe of metadata so woefully incomplete as to undermine the
Program’s putative purpose. See Klayman, 957 F. Supp. 2d at 27. In my judgment, common
sense still dictates that very conclusion regarding Verizon Wireless’ participation in the Program.

19

was collected pursuant to the Program and therefore are not entitled to a preliminary
injunction.

Quite the opposite, however, is true for the Little plaintiffs. The “irreducible
constitutional minimum of standing” requires that plaintiffs “must have suffered an
‘injury in fact’—an invasion of a legally protected interest which is . . . concrete and
particularized.” Lujan, 504 US. at 560. According to our Circuit Court, this demands
evidence that “the [P]rogram targets plaintiffs.” See Klayman, 800 F.3d at 567
(Williams, J .); see also id. at 563 (Brown, J.) (declining to ﬁnd standing because “the
facts marshaled by plaintiffs do not fully establish that their own metadata was ever
collected”). The Little plaintiffs emphatically meet this hurdle. They aver in their Fourth
Amended Complaint that “Little, for himself and by and through his law ﬁrm, J .J . Little
& Associates, has been and continues to be a subscriber of Verizon Business Network
Services for his ﬁrm J .J . Little & Associates, PC.” Fourth Am. Compl. 11 18. Their
subscription has, moreover, been “continuous[]” since October 2011. Suppl. Deal. of J .J .
Little 1] 2 [Dkt. #152-1].15 Because the Government has acknowledged that WNS
subscribers’ call records were collected during a three-month window in which the Little
plaintiffs were themselves VBNS subscribers, barring some unimaginable circumstances,
it is overwhelmingly likely that their telephone metadata was indeed warehoused by the

NSA. The Little plaintiffs, then, have pled facts wholly unlike those in Clapper. There is

15 Indeed, as the Government defendants note in their brief, a district court found standing in a
nearly identical set of circumstances in which the plaintiff “submitted speciﬁc testimonial
evidence that it had received telephone service from VBNS “since 2007’ and continued to do so
at the time it moved for injunctive relief. Gov’t’s Opp’n 19 n9 (citing ACLU v. Clapper, No.

1:13-cv-3994 (S.D.N.Y.)).

20

my preliminary injunction for a lack of standing and remanding the case to this Court for
further proceedings consistent therewith, nearly half of the 180-day transition period had
already lapsed.

As a consequence, I immediately scheduled a status conference for the following
week to discuss with the parties how to proceed, if at all, prior to the mandate issuing
from the Court of Appeals.2 On August 31, 2015, the Government moved to continue the
status conference. I denied that motion. At the status conference on September 2, 2015,
Mr. Klayman indicated, among other things, that he intended to seek expedited issuance
of the mandate from the Court of Appeals and to amend his complaint by joining new
parties who are customers of Verizon Business Network Services (“VBNS”) and who
therefore, consistent with the Court of Appeals decision, likely had standing to challenge
the Program. As expected, on September 8, 2015, plaintiffs sought leave to ﬁle a Fourth
Amended Complaint that adds plaintiffs J .J . Little and his law ﬁrm, J .J . Little &

Associates, PC. (“Little plaintiffs”), both of which are, and at “all material times” were,

2 Once a case is appealed, a district court lacks jurisdiction over “those aspects of the case
involved in the appeal” until the court of appeals issues its mandate. Griggs v. Provident
Consumer Discount C0., 459 US. 56, 58 (1982) (“The ﬁling ofa notice of appeal is an event of
jurisdictional signiﬁcance—it confers jurisdiction on the court of appeals and divests the district
court of its control over those aspects of the case involved in the appeal”); see also United States
v. Defries, 129 F.3d 1293, 1302 (DC. Cir. 1997) (“The district court does not regain jurisdiction
over those issues [that have been appealed] until the court of appeals issues its mandate”).
Under the Federal Rules of Appellate Procedure, the mandate will not issue until “7 days after
the time to ﬁle a petition for rehearing expires, or 7 days after entry of an order denying a timely
petition for panel rehearing, petition for rehearing en banc, or motion for stay of mandate,
whichever is later.” Fed. R. App. P. 41(b). However, the Court of Appeals has “discretion to
direct immediate issuance of its mandate in an appropriate case” and parties have “the right . . .
at any time to move for expedited issuance of the mandate for good cause shown.” DC. Cir. R.

41(a)(l).

no need to speculate that their metadata was targeted for collection, that the challenged
Program was used to effectuate the metadata collection, that the FISC approved these
actions, or that VBNS subscriber call records were indeed collected. Simply stated,
Clapper’s “‘speculative chain of possibilities’ is, in this context, a reality.” ACLU v.
Clapper, 785 F.3d 787, 802 (2d Cir. 2015).

Given the strong presumption that the NSA collected, and warehoused, the Little
plaintiffs’ data within the past ﬁve years, these plaintiffs unquestionably have standing to
enjoin any future queries of that metadata. The Government protests that there is “no
evidence that the NSA has accessed records of [plaintiffs’] calls as a result of queries
made under the ‘reasonable, articulable suspicion’ standard or otherwise.” Gov’t’s
Opp’n 20. To them, it is pure “conjecture” that “records of Plaintiffs’ calls have been” or
“will be” reviewed “during the remaining two months of the Section 215 program.”
Gov’t’s Opp’n 20. I wholeheartedly disagree. As I explained in my December 2013
Opinion, every single time the NSA runs a query to, for example, “detect foreign
identiﬁers associated with a foreign terrorist organization calling into the US,” it must
“analyze metadata for every phone number in the database by comparing the foreign
target number against all of the stored call records to determine which US. phones, if
any, have interacted with the target number.” Klayman, 957 F. Supp. 2d at 28 (internal
quotation marks omitted). The Second Circuit, not surprisingly, completely agrees.
There, a court tasked with a substantially similar inquiry opined that the NSA

“necessarily searches [plaintiffs’] records electronically, even if such a search does not

21

return [their] records for close review by a human agent.” See ACLU, 785 F.3d at 802.16
As the Second Circuit also points out, computerized searches “might lessen the
intrusion,” but they do not obviate it altogether. Id. A search remains a search regardless
of how it is effectuated. If the Program is unlawful—and for the reasons discussed herein
I believe it is substantially likely that it is—plaintiffs have suffered a concrete harm
traceable to the challenged Program and redressable by a favorable ruling. For that
reason, I ﬁnd that the Little plaintiffs have “standing to object to the collection and
review of their data.”17 See id.

Whether the Little plaintiffs have standing to challenge the future collection of
their telephone metadata requires a separate analysis. The Government contends that the
Little plaintiffs lack such standing because “there is no evidence before the Court that
VBNS is currently a participating provider in the [Program].” Gov’t’s Opp’n 19. To
them, “[a]n assumption that the NSA ‘must be’ collecting bulk telephony metadata from

VBNS today because it did so for a three-month period in 2013 is precisely the sort of

inference that the DC. Circuit held in Klayman falls short of the certainty required under

 

16 The analogy I used in my December 2013 Opinion remains instructive. Suppose one enters a
hypothetical library to ﬁnd each and every book citing Battle Cry of Freedom as a source.
Suppose further that this goal has judicial pre—approval. Battle Cry of Freedom “might be
referenced in a thousand books. It might be in just ten. It could be in zero. The only way to
know is to check every book. At the end of a very long month, you are left with the ‘hop one’
results (those books that cite Battle Cry of Freedom), but to get there, you had to open every
book in the library.” Klayman, 957 F. Supp. 2d at 28 n.38.

‘7 Brief mention must be made of the Government’s argument that even if their data was
collected, warehouse, and queried, the Little plaintiffs have failed to show a redressable injury.
Speciﬁcally, the Government claims that plaintiffs lack standing because they have no “legally
protected interest” in the collection and review of their telephone metadata. See Gov’t’s Opp’n
22. I held in my December 2013 Opinion that plaintiffs were likely to prove that the NSA’s
retrieval and querying process is indeed a Fourth Amendment search and decline to revisit that
decision here. See Klayman, 957 F. Supp. 2d at 37.

22

[Clapper] to establish a plaintiff’s standing in a case of this nature.” Gov’t’s Opp’n 19.
The Govemment’s argument misconstrues what is required to establish standing in a case
such as this. As I indicated supra, Clapper does not render Article III the enemy of every
challenge to a classiﬁed surveillance program. Standing, in a post-Clapper world,
remains an obstacle for the quixotic litigant, but is not a roadblock for the truly
aggrieved. Rather, Clapper must be understood as it was unequivocally written: to
stymie attenuated claims of harm. In that respect, our Circuit’s holding in Klaymari
clearly abides. See Klayman, 800 F.3d at 566 (Brown, J.) (noting that Amnesty
lnternational’s challenge in Clapper failed because plaintiffs “had no actual knowledge
of the Government’s § 1881a targeting practices nor could they even show that the
surveillance program they were challenging even existed” (internal quotation marks
omitted)); see also id. at 567 (Williams, J.) (likening plaintiffs’ “assertion that NSA’s
collection must be comprehensive in order for the program to be effective” to the Clapper
plaintiffs’ speculative “assertions regarding the government’s motive and capacity to
target their communications”). According to our Circuit, a “substantial likelihood” of
standing cannot rest on inferences about which providers participated in this particular
Program. This proposition, however, does not mean that courts must abandon all
common sense in determining the scope of that participation once concretely pled.
Indeed, nothing in our Circuit Court’s opinion precludes me from inferring, based on the
NSA’S past collection of VBNS subscriber data, that it continues to collect bulk
telephony metadata from that same provider, pursuant to the same statutory authorization,

to combat the same potential threats to our national security.

23

Indeed, common sense leads to that precise conclusion here. To start, I need not
speculate that the Government continues to operate this Program. It has acknowledged as
much. Potter Decl. 11 14. Proof that the Government has collected VBNS subscribers’
metadata is, moreover, persuasive evidence that the threat of ongoing collection is not
“chimerical.” See Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2345 (2014)
(quoting Steﬂel v. Thompson, 415 US. 415, 459 (1973)). While the Government has not
admitted that it continues to collect VBNS subscriber call records, its avowed need to
combat terrorism makes it overwhelmingly likely that it does. According to Bryan
Paarmann, Deputy Assistant Director of the Counterterrorism Division in the National
Security Branch of the FBI, “[t]he threat environment confronting the United States has
evolved” since this Court last opined. Paarmann Decl. 11 5 [Dkt. #150-6]. “Over the past
two years the United States has confronted, and is still confronting, an increasing threat
of attacks by individuals who act in relative isolation or in small groups.” Id. This
“increasingly diffuse threat environment” demands, under the FBI’s logic, increased
vigilance. See Paarmann Decl. 11 9; see also id. 11 11 (“[T]he current terrorist threat
environment underscores the signiﬁcance of this key [“contact chaining”] capability
under the bulk telephony metadata program”).

The Government’s position that VBNS may no longer be a participant in the
Program is fundamentally at odds with its ever-escalating concerns of terrorist threats.
By the Government’s own admission, it is marshaling all available investigative tools to
combat a threat it believes to be least as menacing as it was in 2013. See Paarmann Decl.

11 9. It deﬁes common sense for defendants to argue, as they apparently do, that the

24

Government has chosen to omit from this breathtakingly broad metadata collection
Program a provider that the Government surveilled in the past and that, presumably, has
the infrastructure to continue assisting in that surveillance. In fact, it would make no
sense whatsoever for the Government to use all available tools except VBNS call data to
accomplish its putative goals. I am not alone in reaching this conclusion. The Second
Circuit itself recently held that VBNS subscribers have standing to bring nearly identical

3“

claims because evidence that plaintiffs call records are indeed among those collected,”
made it unnecessary to speculate that the government “may in the future collect[] their
call records.” ACLU, 785 F.3d at 801. This is an imminent harm that is, once again,
traceable to the challenged statute and remediable by a prospective injunction. Therefore,
I ﬁnd that the Little plaintiffs have standing to seek an order enjoining the future
collection of their telephone metadata because they have shown a substantial likelihood
that the NSA has collected and analyzed their telephone metadata and will continue to do
so consistent with FISC opinions and orders. At the present time, no further amount of
discovery is necessary to resolve the standing issue. Whether the Government’s actions

violate plaintiffs’ Fourth Amendment rights is, of course, the province of the next section.

2. Plaintiffs are Likely to Succeed on the Merits of Their Fourth
Amendment Claim.

The Fourth Amendment protects “[t]he right of the people to be secure in their
persons, houses, papers, and effects, against unreasonable searches and seizures.” U.S.
Const. amend. IV. That right “shall not be violated, and no Warrants shall issue, but

upon probable cause, supported by Oath or affirmation, and particularly describing the

25

place to be searched, and the persons or things to be seized.” Id. A Fourth Amendment
“search” occurs when “the government violates a subjective expectation of privacy that
society recognizes as reasonable.” Kyllo v. United States, 533 US. 27, 33 (2001) (citing
Katz v. United States, 389 US. 347, 361 (1967) (Harlan, J ., concurring)). In my
December 2013 Opinion, I explained at length why both the indiscriminate bulk
collection of telephony metadata and the analysis of that data each separately constitute a
search within the meaning of the Fourth Amendment. Klayman, 957 F. Supp. 2d at 30-
37. Neither the recent changes in the operation of the Program, nor the passage of the
USA FREEDOM Act, has done anything to alter this analysis. The fact remains that the
indiscriminate, daily bulk collection, long-term retention, and analysis of telephony
metadata almost certainly violates a person’s reasonable expectation of privacy.

Therefore, whether plaintiffs are entitled to preliminary injunctive relief at this
stage turns on whether those searches are likely to be unreasonable, in light of
intervening changes in the law. See Kyllo, 533 US. at 31 (whether a search has occurred
is an “antecedent question” to whether a search was reasonable). Notwithstanding the
Government’s strong protestations, I conclude that plaintiffs will likely succeed in
showing that the searches during this 180-day transition period still fail to pass
constitutional muster.

a. Plaintiffs Will Likely Prove that the Searches Are Unreasonable.

The Fourth Amendment prohibits unreasonable searches. See Samson v.
California, 547 US. 843, 848 (2006). Whether a search is reasonable depends on the

totality of the circumstances. Id. Typically, searches not conducted pursuant to a warrant

26

based on the requisite showing of probable cause are “per se unreasonable.” Nat ’l F ed ’n
ofFed. Emps.-IAMV. Vilsack, 681 F.3d 483, 488-89 (DC. Cir. 2012) (quoting City of
Ontario v. Quon, 560 US. 746, 760 (2010)). The Supreme Court, however, has
recognized limited exceptions to this rule, including for situations in which “special
needs, beyond the normal need for law enforcement, make the warrant and probable-
cause requirement impracticable.” Griﬂin v. Wisconsin, 483 US. 868, 873 (1987)
(internal quotation marks omitted). Evaluating whether a warrantless, suspicionless
search is reasonable under the “special needs” doctrine requires a court to balance the
privacy interests implicated by the search against the governmental interest furthered by
the intrusion. Nat 7 Treasury Emps. Union v. Von Raab, 489 US. 656, 665-66 (1989).18
Speciﬁcally, I must balance: (1) “the nature of the privacy interest allegedly

compromised” by the search, (2) “the character of the intrusion imposed” by the

18 Several categories of searches have been upheld under the “special needs” doctrine. Schools
are permitted under certain circumstances to test students for drugs. See Bd. of Educ. of Indep.
Sch. Dist. N0. 92 v. Earls, 536 US. 822, 838 (2002) (upholding urinalysis for all public school
students participating in extracurricular activities); Vernonia Sch. Dist. 47J v. Acton, 515 US.
646, 656 (1995) (upholding urinalysis for public school student athletes). The same is true for
searches conducted by certain government employers. See Von Raab, 489 US. at 679
(upholding drug testing of Customs Service employees who applied for promotion to positions
involving interdiction of illegal drugs or which required them to carry a ﬁrearm); Willner v.
Thornburgh, 928 F.2d 1185, 1193-94 (DC. Cir. 1991) (upholding urine tests of applicants for
positions as attorneys at the Department of Justice). Ofﬁcers may search probationers and
parolees to ensure compliance with the rules of supervision. See Griﬁfzn, 483 US. at 880. And,
in some cases, law enforcement may conduct suspicionless searches to prevent acts of terrorism
in transportation centers. See Cassidy v. Chertoﬁ 471 F.3d 67, 87 (2d Cir. 2006) (upholding
suspicionless searches of carry-on baggage and automobile trunks on Lake Champlain ferries);
Mac Wade v. Kelly, 460 F.3d 260, 275 (2d Cir. 2006) (upholding searches of bags in New York
City subway system). Suspicionless seizures have also been upheld under similar balancing
analysis, including highway checkpoints designed to detect illegal entrants into the Unites States,
United States v. Martinez-Fuerte, 428 U.S. 543, 567 (1976), and to catch intoxicated motorists,
Mich. Dep ’t ofState Police v. Sitz, 496 US. 444, 455 (1990).

27

Government, and (3) “the nature and immediacy of the government’s concerns and the
efﬁcacy of the [search] in meeting them.” See Ba’. of Educ. of Indep. Sch. Dist. No. 92 v.
Earls, 536 US. 822, 830-34 (2002).

In my December 2013 Opinion, I held that the NSA’s Bulk Telephony Metadata
Program likely violated the Fourth Amendment because “plaintiffs [had] a substantial
likelihood of showing that their privacy interests outweigh[ed] the Government’s interest
in collecting and analyzing bulk telephony metadata.” Klayman, 957 F. Supp. 2d at 41.
In opposition to plaintiffs’ renewed motion for preliminary injunction, the Government
argues that several developments since December 2013 have altered the special needs
analysis such that plaintiffs are no longer likely to prevail. Gov’t’s Opp’n 33. For the
following reasons, I do not agree.

i. Nature of the Privacy Interest

My analysis of the reasonableness of the searches at issue in this case begins with
the nature of the privacy interest at stake. As I explained at length in my December 2013
Opinion, plaintiffs have a very signiﬁcant expectation of privacy in an aggregated
collection of their telephony metadata. See Klayman, 957 F. Supp. 2d at 32-37. When a

person’s metadata is aggregated over time, in this case ﬁve years, it can be analyzed to

reveal “embedded patterns and relationships, including personal details, habits, and
behaviors.” Decl. of Prof. Edward W. Felten W 24, 38—58 [Dkt. #22—1]. Recognizing
that certain factors may diminish a person’s otherwise robust privacy expectations, see

Wl'llner v. Thornburgh, 928 F.2d 1185, 1188 (DC. Cir. 1991) (“[E]ven a current

employee’s ‘expectation of privacy,’ while ‘reasonable’ enough to make urine testing a

28

Fourth Amendment ‘search,’ can be so ‘diminished’ that the search is not
‘unreasonable.”’), I consider this intrusion in the context of Americans’ evolving
interactions with mobile technology. Indeed, as of this year, 92 percent of American
adults own a cellphone, 67 percent of whom own a so-called “smartphone” that enables
them to, among other things, connect to the Internet. Lee Rainie & Kathryn Zickuhr,
Americans’ Views on Mobile Etiquette, Chapter I .' Always on Connectivity, Pew
Research Center (Aug. 26, 2015), http://www.pewinternet.org/2015/08/26/chapter-l-
always-on-connectivity/#fn-14328-1. Those who own such phones “often treat them like
body appendages,”‘as nine-in-ten cellphone owners carry their phones with them
“frequently.” Id. Smartphones, moreover, are not used merely for their basic
communications functions, but rather “to help [owners] navigate numerous important life
events,” including for the sensitive purposes of online banking and researching health
conditions. Aaron Smith, US. Smartphone Use in 2015, Pew Research Center (Apr. 1,
2015), http://www.pewintemet.org/20l5/04/01/us—smartphone-use—in-2015/. The
Government is quite right that these facets of mobile technology are not targeted by
metadata collection. Nevertheless, Americans’ constant use of cellphones for
increasingly diverse and private purposes illustrates the attitude with which people
approach this technology as a whole. Surely a person’s expectation of privacy is not
radically different when using his or her cellphone to make a call versus to check his or
her bank account balance.

Furthermore, the attitude with which cellphone users approach their devices

presents a dramatically different context than the contexts in which courts have upheld

29

“special needs” searches. Speciﬁcally, cellular phone technology does not present the
same diminished expectation of privacy that typically characterizes “special needs”
incursions. Take, for example, airports. In the context of air travel, courts have
recognized that “society has long accepted a heightened level of security and privacy
intrusion with regard to air travel.” Cassidy v. Chertoﬂ, 471 F.3d 67, 76 (2d Cir. 2006).
Notably, Americans know that airports are discrete areas in which certain rights
otherwise enjoyed are forfeited. See id. It is their choice to enter that space and, in so
doing, to check certain rights at the door. Not so with cellphones. As already described,
cellphones have become a constant presence in people’s lives. While plaintiffs’ privacy
interests in their aggregated metadata may be somewhat diminished by the fact that it is
held by third-party service providers, this is a necessary reality if one is to use a
cellphone at all, and it is, therefore, simply not analogous to the context of voluntarily
entering an airport. In this case, plaintiffs have asserted that the NSA’s searches were a
substantial intrusion on their privacy, and I have no reason to doubt that, nor to ﬁnd that

their privacy expectations should have been diminished given the context. Rather, I

conclude that plaintiffs’ privacy interests are robust.

ii. Character and Degree of Governmental Intrusion

Turning next to the character and degree of the Government’s intrusion on
plaintiffs’ privacy interest, the Government avers that “[a]t this stage, the [P]rogram’s
potential for intrusion on Plaintiffs’ privacy interests is minimal, and finite.” Gov’t’s
Opp’n 37. The Government ﬁrst notes that the Program will no longer continue

indeﬁnitely but will end on November 29, 2015; therefore, any infringement is

30

VBNS subscribers. Fourth Am. Compl. $1 18 [Dkt. #145-1]. At a September 16, 2015
hearing on this motion, I granted plaintiffs’ motion to amend the complaint—which was
uncontested—and set a brieﬁng schedule for a renewed motion for preliminary
injunction. On September 21, 2015, plaintiffs ﬁled a Renewed Motion for Preliminary
Injunction [Dkt. #149], seeking to enjoin as unconstitutional the Bulk Telephony
Metadata Program, which is still in operation until November 29, 2015. On October 6,
2015, the Court of Appeals issued its mandate. I heard oral argument on plaintiffs’
renewed motion for preliminary injunction two days later.

After careful consideration of the parties’ pleadings, the representations made at
the October 8, 2015 motion hearing, and the applicable law, I have concluded that limited
discovery is not necessary since several of the plaintiffs now are likely to have standing
to challenge the constitutionality of the Bulk Metadata Collection Program, and those that
do have standing are entitled to preliminary injunctive relief. Accordingly, the Court will
GRANT, in part, plaintiffs’ Renewed Motion for Preliminary Injunction as it pertains to
plaintiffs J .J . Little and J .J . Little & Associates and ENJOIN the future collection and
querying of their telephone record metadata.

BACKGROUND
A brief overview of the statutory framework and procedural posture, focusing on

developments since my last Opinion in this case, may be a helpful place to start.

necessarily limited in duration. Id. The Government next emphasizes that the new
restrictions on queries—including that FISC authorization is now required before a query
is conducted and that query results are now limited to “two hops”——signiﬁcantly diminish
the likelihood that plaintiffs’ data will actually be reviewed. Id. Although I agree with
the Second Circuit that there is now “a lesser intrusion on [plaintiffs’] privacy than they
faced at the time this litigation began,” ACLU, 785 F.3d at 826, I simply cannot agree
with the Government’s characterization of it as “minimal, and finite.”

When considering whether a search is minimally or substantially intrusive, courts
evaluate a variety of factors, including, inter alia, “the duration of the search or stop, the
manner in which government agents determine which individual to search, the notice
given to individuals that they are subject to search and the opportunity to avoid the search
. . . as well as the methods employed in the search.” Cassidy, 471 F.3d at 78—79 (citations
omitted); see also Willner, 928 F.2d at 1189-90 (discussing as mitigating factors whether
the person had “notice of an impending intrusion” and had a “large measure of control
over whether he or she will be subject to” the search).

To say the least, the searches in this case lack most of these hallmarks of minimal
intrusion. It is not, as an initial matter, a discrete or targeted incursion. To the contrary,
it is a sweeping, and truly astounding program that targets millions of Americans
arbitrarily and indiscriminately. To be sure, by designing a program that eliminates the
need for agents to use discretion, the Government has reduced to zero the likelihood that
metadata will be collected in a discriminatory fashion—a characteristic that the Supreme

Court has suggested minimizes the privacy intrusion. See, e.g., United States v.

31

Martinez-Fuerte, 428 US. 543, 559 (1976) (noting that roving patrols presented “a grave
danger [of] unreviewable discretion,” while ﬁxed checkpoints reduce the scope of the
intrusion because it “regularize[s]” enforcement). It is, however, absurd to suggest that
the Constitution favors, or even tolerates, such extreme measures! To this Court’s
knowledge, no program has ever been upheld under the “special needs” doctrine that was
not tailored, even if imperfectly, in some meaningful way.19 Yet in this case the
Government has made no attempt to tailor its program at all, See Earls, 536 US. at 852
(Ginsburg, J ., dissenting) (“There is a difference between imperfect tailoring and no
tailoring at all.”).

Furthermore, although the intrusion plaintiffs now face may be “ﬁnite” in
duration, it is certainly not “short.” It is telling indeed that the searches and seizures
upheld under the “special needs” doctrine have generally involved searches of
signiﬁcantly limited duration. See, e.g., Martinez-Faerie, 428 US. at 546—47 (upholding

warrantless stops at a vehicle checkpoint where the average length of the stop was three

19 Although not yet called upon to review an indiscriminate search of the breadth presented here,
the Supreme Court has repeatedly hinted that it would be skeptical of a program that lacked
sufﬁcient tailoring. See Earls, 536 US. at 844 (Ginsburg, J ., dissenting) (“Those risks [of illegal
drug use], however, are present for all schoolchildren. Vernonia cannot be read to endorse
invasive and suspicionless drug testing of all students upon any evidence of drug use, solely
because drugs jeopardize the life and health of those who use them”); City of Indianapolis v.
Edmond, 531 US. 32, 44 (2000) (“[T]he Fourth Amendment would almost certainly permit an
appropriately tailored roadblock set up to thwart an imminent terrorist attack. The exigencies
created by these scenarios are far removed from the circumstances under which authorities might
simply stop cars as a matter of course to see if there just happens to be a felon leaving the
jurisdiction”) (emphasis added); see also Cassidy, 471 F.3d at 80-81 (recognizing the
“legitimate concern” that the government’s power to conduct suspicionless searches may be
limitless given the threat of terrorism is “omnipresent” but ﬁnding that concern not implicated
“where the government has imposed security requirements only on the nation’s largest ferries
after making extensive ﬁndings about the risk these vessels present in relation to terrorism and . .
. the scope of the searches is rather limited”).

32

to ﬁve minutes). In contrast, under this Program, the NSA collects data on a daily basis
and maintains the metadata gathered from those daily searches for five years. Moreover,
though the weeks remaining in the Program may seem relatively short given that the
previous timeframe was indeﬁnite, this reduced period still significantly dwarfs the
duration of the intrusion in all “special needs” cases of which this Court is aware. With
respect to the institution of new procedures for authorizing database queries and the new
limitations on the extent of the records returned for review, while these new methods of
searching may further mitigate the privacy intrusion that occurs when the NSA queries
and analyzes metadata, there continues to be no minimization procedures applicable at
the collection stage. See Oct. 11, 2013 Primary Order at 3-4 (requiring the Order’s
recipients to turn over all of their metadata without limit).

Finally, far from Americans being put on notice of the Bulk Telephony Metadata
Program such that they could choose to avoid it, the Program was, and continues to be,
shrouded in secrecy. This may, of course, be practically necessary for the Program to be
effective, but it nevertheless increases the level of the privacy intrusion. See, e.g.,
Vernonia Sch. Dist. 4 7J v. Acton, 515 US. 646, 657 (1995) (analogizing students who
choose to participate in athletics to “adults who choose to participate in closely regulated
industry”); Von Raab, 489 US. at 675 n.3 (“When the risk is the jeopardy to hundreds of
human lives . . . that danger alone meets the test of reasonableness, so long as the search
is conducted . . . with reasonable scope and the passenger has been given advance notice
of his liability to such a search so that he can avoid it by choosing not to travel by air.”)

(internal quotation marks omitted); see also Willner, 928 F.2d at 1190 (“[T]he applicant’s

33

knowledge of what will be required, and when, affects the strength of his or her
interest”). In sum, despite changes to the Program, the Government is still, in effect,
asking this Court to sanction a dragnet of unparalleled proportions.

iii. Nature of Government’s Interest and Efficacy

Having found that the ﬁrst two factors militate in plaintiffs’ favor, I must ﬁnally
consider whether the nature of the Government’s interest and the efﬁcacy of the Program
in meeting its goals are, nevertheless, substantial enough to tip the balance in the
Government’s favor. As I stated in my December 2013 Opinion, I agree with the
Government that the purpose of “identifying unknown terrorist operatives and preventing
terrorist attacks” is an interest of the highest order that goes beyond regular law
enforcement needs. Klayman, 957 F. Supp. 2d at 39 (internal quotation marks omitted).
More speciﬁcally, though, I found that the Government’s true interest was in identifying
and investigating imminent threats faster than would be otherwise possible.20 Id. at 39-
40. Given that the Program’s end is only several weeks away, the Government now also
argues that the transition period meets the particular need of avoiding the creation of “an
intelligence gap in the midst of the continuing terrorist threat.” Gov’t’s Opp’n 34. While
an “intelligence gap”——however amorphous its contours—could be signiﬁcant in theory,

the Government has not sufﬁciently deﬁned it to date to warrant that characterization.

20 This emphasis remains today, especially in light of the evolving nature of the terrorist threat.
See Paarmann Dec]. 1] 9 (“Because of this increasingly diffuse threat environment, the
availability of all investigative tools that permit the [Government] to detect and respond to
terrorist threats quickly, has become increasingly important”); see also Gov’t’s Opp’n 35
(“Analysis of telephony metadata to quickly detect contacts of known or suspected terrorists is an
important component of the Government’s counter-terrorism arsenal.”).

34

But even if it had, proffering a signiﬁcant special need is not the end of this
Court’s inquiry. See City of Indianapolis v. Edmond, 531 US. 32, 42 (2000) (“[T]he
gravity of the threat alone cannot be dispositive of questions concerning what means law
enforcement ofﬁcers may employ to pursue a given purpose”). Rather, I must also
evaluate the efﬁcacy of the searches at issue in meeting this need. See Cassidy, 471 F.3d
at 85—86. To date, the Government has still not cited a single instance in which telephone
metadata analysis actually stopped an imminent attack, or otherwise aided the
Government in achieving any time-sensitive objective.21 Although the Government is not
required to adduce a speciﬁc threat in order to demonstrate that a “special need” exists,
see Earls, 536 US. at 83 5-36, providing this Court with examples of the Program’s
success would certainly strengthen the Government’s argument regarding the Program’s
efﬁcacy. This is especially true given that the Program is not designed for detection and
deterrence like most other programs upheld under the “special needs” doctrine. Indeed,
most warrantless searches upheld under the “special needs” doctrine boast deterrence as a
substantial Governmental interest. For example, screening passengers’ bags before

allowing them to board a ferry may rarely detect an actual attempt to board with

2‘ In the Government’s most recent declaration regarding the need for the Program, it states that
given “an increasing threat of attacks by individuals who act in relative isolation or in small
groups,” Paarmann Decl. ﬂ 5, including at the encouragement of the Islamic State of Iraq and the
Levant and al—Qaeda, “the availability of all investigative tools that permit the FBI and its
partners to detect and respond to terrorist threats quickly, has become increasingly important,”
id. at 1i 9. With respect to the Bulk Telephony Metadata Program, the Government states:
“Information gleaned from NSA analysis of telephony metadata can be an important component
of the information the FBI relies on to identify and disrupt threats,” id. at 1] 10 (emphasis added),
it “can provide information earlier than other investigative methods and techniques,” and “earlier
receipt of this information may advance an investigation and contribute to the disruption of a
terrorist attack that, absent the metadata tip, the FBI might not have prevented in time,” id. at 11
12 (emphasis added). Not exactly conﬁdence inspiring!

35

dangerous substances or devices, but may nevertheless be deemed reasonable because of
its deterrent effect. See Cassidy, 471 F.3d at 85-86; see also Von Raab, 489 US. at 675
n.3 (“Nor would we think, in view of the obvious deterrent purpose of these searches, that
the validity of the Government’s airport screening program necessarily turns on whether
signiﬁcant numbers of putative air pirates are actually discovered by the searches.”
(emphasis added)). The same cannot be said of this Program. Because secrecy is the
hallmark of the Program, the deterrent value is effectively zero and its efﬁcacy can only
be measured by its ability to detect, and thereby prevent, terrorist attacks.

Nevertheless, instead of providing this Court with speciﬁc examples of the
Program’s success, the Government makes the bootstrap argument that the enactment of
the USA FREEDOM Act conﬁrms the importance of this Program to meeting the
Government’s special needs, Gov’t’s Opp’n 34, and suggests that this Court should defer
to that judgment, see id. at 35 n.24. Please! I recognize that my duty to evaluate the
efﬁcacy of this Program is “not meant to transfer from politically accountable ofﬁcials to
the courts the decision as to which among reasonable alternative law enforcement
techniques should be employed to deal with a serious public danger.” See Mich. Dep ’t of
State Police v. Sitz, 496 US. 444, 453 (1990). Nonetheless, while “the choice among
such reasonable alternatives remains with the governmental ofﬁcials,” id. at 453-54, I
must still determine whether the Program is reasonably effective in accomplishing its
goals, even if not optimally so, see Cassia’y, 471 F.3d at 85-86 (noting that a court’s task
is not to determine whether a particular program is “optimally effective, but whether it

[is] reasonably so”). This is a conclusion I simply cannot reach given the continuing lack

36

of evidence that the Program has ever actually been successful as a means of conducting
time-sensitive investigations in cases involving imminent threats of terrorism.
Accordingly, having determined that the Government has proffered a “special need,” but
done nothing to abate my lingering doubts about whether the Bulk Telephony Metadata
Program is reasonably effective at meeting this need, I ﬁnd this factor weighs in the
Government’s favor, but only to a limited extent.

In conclusion, I ﬁnd that plaintiffs are substantially likely to demonstrate that they
have a robust privacy interest in their aggregated metadata and that the intrusion thereon
by the Bulk Telephony Metadata Program is substantial. Against these factors, which
weigh heavily in plaintiffs’ favor, I further ﬁnd that, although the Government has
proffered a compelling “special need” of quickly identifying and investigating potential
terror threats, plaintiffs will likely be able to show that the Program is not reasonably
effective at meeting this need. Therefore, plaintiffs will likely succeed in showing that
the Program is indeed an unreasonable search under the Fourth Amendment.

B. Plaintiffs Will Suffer Irreparable Harm Absent Injunctive Relief.

As I have discussed at length, plaintiffs have demonstrated that they are
substantially likely to succeed on their claim that the Government is actively Violating the
rights guaranteed to them by the Fourth Amendment. Because “[i]t has long been
established that the loss of constitutional freedoms, ‘for even minimal periods of time,
unquestionably constitutes irreparable injury,” Mills v. District of Columbia, 571 F.3d
1304, 1312 (DC. Cir. 2009) (quoting Elrod v. Burns, 427 US. 347, 373 (1976)), the

37

Little plaintiffs have adequately demonstrated irreparable injury. As such, it makes no
difference that this violation now has a foreseeable end.22

C. The Public Interest and Potential Injury to Other Interested Parties Both
Weigh in Plaintiffs’ Favor.

The ﬁnal factors I must consider in weighing plaintiffs’ entitlement to preliminary
injunctive relief are the balance of the equities and the public interest. See Sottera, 627
F.3d at 893. As an initial matter, I emphasize the obvious: “enforcement of an

unconstitutional law is always contrary to the public interest.” Gordon v. Holder, 721
F.3d 638, 653 (DC. Cir. 2013); see also Hobby Lobby Stores, Inc. v. Sebelius, 723 F.3d
1114, 1145 (10th Cir. 2013) (“[I]t is always in the public interest to prevent the violation
of a party’s constitutional rights.” (internal quotation marks omitted)), aﬂ’d sub nom.
Burwell v. Hobby Lobby Stores, Inc, 134 S. Ct. 2751 (2014); Melendres v. Arpaio, 695
F.3d 990, 1002 (9th Cir. 2012) (same); Am. Freedom Def. Initiative v. Wash. Metro. Area
TransitAuth., 898 F. Supp. 2d 73, 84 (D.D.C. 2012) (same); Nat ’l Fed’n ofFed. Emps. v.

Carlucci, 680 F. Supp. 416, 435 (D.D.C. 1988) (“[T]he public interest lies

22 Against this presumption, the Government incredibly argues that the Little plaintiffs’ claim of
irreparable harm is necessarily undercut by their more than two-year delay in joining this suit.
Gov’t’s Opp’n 24 n.12. Come on! While delay in ﬁling may suggest the proffered harm is not
truly irreparable, late ﬁling alone is not a sufﬁcient basis for denying a preliminary injunction.
See Gordon v. Holder, 632 F.3d 722, 724 (DC. Cir. 2011) (“[A] delay in ﬁling is not a proper
basis for denial of a preliminary injunction”). In this case, I do not ﬁnd the two-year delay to be
signiﬁcant. Although the Government emphasizes the “personal” nature of Fourth Amendment
rights, see Gov’t’s Opp’n 29, it was certainly reasonable for the Little plaintiffs to perceive that
their rights would ultimately be vindicated by other similarly-situated plaintiffs—the expectation
of privacy in their telephony metadata is identical and the searches thereof were reasonably
inferred to be the same. Cf. Cooper v. Aaron, 78 S. Ct. 1401 (1958) (holding that Arkansas state
ofﬁcials were bound by the Supreme Court’s prior decision that racial segregation in public
schools was unconstitutional in a case involving four different states that employed a similar
system). Until our Circuit Court’s decision regarding standing, there was little reason for the
Little plaintiffs to believe they were uniquely positioned to challenge the Program.

38

in enjoining unconstitutional searches”). Given my ﬁnding that plaintiffs are likely to
succeed on the merits of their Fourth Amendment claim, the public interest weighs
heavily in their favor.

Undaunted, the Government argues that the public interest actually counsels
against granting a preliminary injunction in this case because of the public’s strong
interest in maintaining an ability to quickly identify and investigate terrorist threats. See
Gov’t’s Opp’n 45. Indeed, the Government goes one step further by arguing that United
States v. Oakland Cannabis Buyers’ Cooperative, 532 US. 483 (2001), requires this
Court to defer to Congress’s “determination” that continuing the Program during the 180-
day transition period is the best way to protect the public’s interest.23 See Gov’t’s Opp’n
38. Not quite! Congress did not explicitly authorize a continuation of the Program.
Rather, it artfully crafted a starting date for the prohibition of the Program that would
enable the Government to conﬁdentially seek FISC authorization to continue the Program
for the 180-day transition period and free the Members of Congress from having to vote
for an explicit extension of the Program. See USA FREEDOM Act of 2015, Pub. L. No.
114-23, § 109, 128 Stat. 268, 276 (2015). Moreover, while Oakland“prohibits a district
court from second-guessing Congress’s lawful prioritization of its policy goals,” it in no
way limits a court from evaluating “the lawfulness of Congress’s means of achieving

those priorities.” Gordon, 721 F.3d at 652-53; see also Vilsack, 681 F.3d at 490 (noting

23 In Oakland, the district court enjoined the defendant cooperative from distributing marijuana
except in cases of medical necessity. In overturning the appeals court decision afﬁrming this
injunction, the Supreme Court found that the district court could not ignore Congress’s
determination, as expressed through legislation, that marijuana has no medical beneﬁts
warranting its limited distribution. Oakland, 532 US. at 496-99.

39

that “[d]eference is never blind” and “the constitutional question is distinct from policy
questions involving otherwise constitutional administrative judgments about how best to
operate a program”). Congress, of course, is not permitted to prioritize any policy goal
over the Constitution. Gordon, 721 F.3d at 653. Nor am I! See Marbury v. Madison, 5
US. 137, 180 (1803) (“Thus, the particular phraseology of the constitution of the United
States conﬁrms and strengthens the principle, supposed to be essential to all written
constitutions, that a law repugnant to the constitution is void; and that courts, as well as
other departments, are bound by that instrument”).24 This Court simply cannot, and will
not, allow the Government to trump the Constitution merely because it suits the
exigencies of the moment.

This Court’s vigilance in upholding the Constitution against encroachment is, of
course, especially strong in the context of the Fourth Amendment. Indeed, the Judiciary
has long recognized that:

Moved by whatever momentary evil has aroused their fears,
ofﬁcials—perhaps even supported by a majority of citizens—
may be tempted to conduct searches that sacriﬁce the liberty
of each citizen to assuage the perceived evil. But the Fourth

Amendment rests on the principle that a true balance between
the individual and society depends on the recognition of “the

24 For this reason, it is unsurprising that the Government has not proffered a single case in which
a plaintiff who was likely to prevail on the merits of a constitutional claim was denied a
preliminary injunction because of the gravity of the public interest. In In re Navy Chaplaincy,
697 F.3d 1171 (DC. Cir. 2012), our Circuit was reviewing the denial of a preliminary injunction
where the District court concluded that although plaintiffs had shown irreparable harm, they
were not likely to succeed on the merits of their First Amendment claims and the public interest
and balance of the equities weighed against them. Id. at 1178-79. Similarly, in Davis v.
Billington, 76 F. Supp. 3d 59 (D.D.C. 2014), the District court denied a request for preliminary
injunction where all the preliminary injunction factors weighed against plaintiff, including his
likelihood of success on the merits of his constitutional claim. Id. at 68-69.

40

A. Statutory Framework

1. The Section 215 Bulk Telephony Metadata Program

Beginning in 1998, the Foreign Intelligence Surveillance Act (“FISA”) permitted
the FBI to merely apply for an ex parte order authorizing speciﬁed entities, such as
common carriers, to release to the FBI copies of “business records” upon a showing of
“speciﬁc and articulable facts giving reason to believe that the person to whom the
records pertain is a foreign power or an agent of a foreign power.” Intelligence
Authorization Act for Fiscal Year 1999, Pub. L. 105-272, § 602, 112 Stat. 2396, 2410
(1998). Following the September 11, 2001 terrorist attacks, however, Congress expanded
this “business records” provision under Section 215 of the USA PATRIOT Act, to
authorize the FBI to apply “for an order requiring the production of any tangible things
(including books, records, papers, documents, and other items) for an investigation to
obtain foreign intelligence information not concerning a United States person or to

protect against international terrorism or clandestine intelligence activities.” USA

PATRIOT Act of 2001, Pub. L. No. 107-56, § 501, 115 Stat. 272, 287 (2001) (codified as
amended at 50 U.S.C. § 1861(a)(1)). Thereafter, in March 2006, Congress strengthened
the protections in Section 215, amending the statute to provide that the FBI’s application
must include “a statement of facts showing that there are reasonable grounds to believe
that the tangible things sought are relevant to an authorized investigation . . . to obtain
foreign intelligence information not concerning a United States person or to protect

against international terrorism or clandestine intelligence activities.” USA PATRIOT

right to be let alone—the most comprehensive of rights and
the right most valued by civilized men.”

New Jersey v. T.L.0., 469 US. 325, 361-62 (1985) (quoting Olmstead v. United States,
277 US. 438, 478 (1928) (Brandeis, J ., dissenting)). To be sure, the very purpose of the
Fourth Amendment would be undermined were this Court to defer to Congress’s
determination that individual liberty should be sacriﬁced to better combat today’s evil.
The Government concludes by discussing at length the negative impact an
injunction in this case would have on the Program as a whole, including that the
immediate cessation of collection of or analytic access to metadata associated with
plaintiffs’ telephone numbers, if ordered, would require the NSA to terminate the
Program altogether. Gov’t’s Opp’n 41-45. This would be the case, the Government
argues, for several reasons. First, the NSA would need to obtain information regarding
plaintiffs’ telephone numbers and would need to be granted FISC authorization to access
the database for the purpose of complying with this Court’s order. Gov’t’s Opp’n 41-42.
Beyond these preliminary steps, it would take an undetermined amount of time to
develop the technical means to comply with the Court’s order, including ﬁguring out how
to ensure no new metadata relating to plaintiffs’ records is added to the database and how
to discontinue analytic access to any metadata relating to plaintiffs’ records that is
currently in the database. Gov’t’s Opp’n 43-44. Unfortunately for the Government, this
Court does not have much sympathy for these last minute arguments. The Government
was given unequivocal notice that it may be required to undertake steps of this nature in

my December 2013 Opinion granting plaintiffs’ request for a preliminary injunction.

4l

Indeed, I expressly warned against any future request for delay stating, “I fully expect
that during the appellate process, which will consume at least the next six months, the
Government will take whatever steps necessary to prepare itself to comply with this order
when, and if, it is upheld.” Klayman, 957 F. Supp. 2d at 44. Given that I signiﬁcantly
under-estimated the duration of the appellate process, the Government has now had over
twenty—two months to develop the technology necessary to comply with this Court’s
order. To say the least, it is difﬁcult to give meaningful weight to a risk of harm created,
in signiﬁcant part, by the Government’s own recalcitrance.
CONCLUSION

With the Government’s authority to operate the Bulk Telephony Metadata
Program quickly coming to an end, this case is perhaps the last chapter in the Judiciary’s
evaluation of this particular Program’s compatibility with the Constitution. It will not,
however, be the last chapter in the ongoing struggle to balance privacy rights and national
security interests under our Constitution in an age of evolving technological wizardry.
Although this Court appreciates the zealousness with which the Government seeks to
protect the citizens of our Nation, that same Government bears just as great a
responsibility to protect the individual liberties of those very citizens.

Thus, for all the reasons stated herein, I will grant plaintiffs J.J. Little and II.
Little & Associates’ requests for an injunction25 and enter an order consistent with this

Opinion that (1) bars the Government from collecting, as part of the NSA’s Bulk

25 For reasons stated at the outset, this relief is limited to these plaintiffs. I will deny the motion
as it relates to plaintiffs Larry Klayman, Charles Strange, and Mary Ann Strange.

42

Telephony Metadata Program, any telephony metadata associated with these plaintiffs’
Verizon Business Network Services accounts and (2) requires the Government to
segregate any such metadata in its possession that has already been collected.26 In my
December 2013 Opinion, I stayed my order pending appeal in light of the national
security interests at stake and the novelty of the constitutional issues raised. I did so with
the optimistic hope that the appeals process would move expeditiously. However,
because it has been almost two years since I ﬁrst found that the NSA’s Bulk Telephony
Metadata Program likely violates the Constitution and because the loss of constitutional

freedoms for even one day is a significant harm, see Mills, 571 F.3d at 1312, I will not do

so today.

 

26 Although it is true that granting plaintiffs the relief they request will force the Government to
identify plaintiffs’ phone numbers and metadata records, and then subject them to otherwise
unnecessary individual scrutiny, see Gov’t’s Opp’n 41-42, that is the only way to remedy the
constitutional violations that plaintiffs are substantially likely to prove on the merits.

43

Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177, § 106(b), 120 Stat.
192, 196 (2006) (codiﬁed as amended at 50 U.S.C. § 1861(b)(2)(A)).

Although the daily bulk collection, storage, and analysis of telephony metadata is
not expressly authorized by the terms of Section 215, beginning in May 2006, the
Government, advocating a very aggressive reading of Section 215, sought and received
FISC authorization to operate the Bulk Telephony Metadata Program, which, of course,
consists of these very practices. See Decl. of Acting Assistant Dir. Robert J. Holley, FBI
1] 6 [Dkt. #25-5] (“Holley Decl.”); Decl. of Teresa H. Shea, Signals Intelligence Dir.,
NSA 11 13 [Dkt. # 25-4] (“Shea Decl.”); see also Decl. of Major General Gregg C. Potter,
Signals Intelligence Deputy Dir., NSA ﬂ 2 [Dkt. #150—4] (“Potter Decl.”). The FISC has
repeatedly endorsed this view ever since. Shea Decl. W 13-14.3 As such, for more than
seven years, the Government has obtained ex parte orders from the FISC directing
telecommunications service providers to produce, on a daily basis, the telephony
metadata for each of their subscriber’s calls—this includes the dialing and receiving
numbers and the date, time, and duration of the calls. It does not, however, include the
substantive content of the call. Shea Decl. W 7, 13-15, 18; see Primary Order, In re
Application of the [FBI] for an Order Requiring the Prod. of Tangible Things From

[Redacted], No. BR 13-158 at 3 n.1 (FISC Oct. 11, 2013) (attached as Ex. B to Gilligan

3 Notably, the Second Circuit recently disagreed, holding that, although Section 215 of the USA
PATRIOT Act “sweeps broadly,” it did not authorize the indiscriminate, daily bulk collection of
metadata. ACLU v. Clapper, 785 F.3d 787, 821 (2d Cir. 2015) (“For all of the above reasons, we
hold that the text of § 215 cannot bear the weight the government asks us to assign to it, and that
it does not authorize the telephone metadata program. We do so comfortably in the full
understanding that if Congress chooses to authorize such a far-reaching and unprecedented
program, it has every opportunity to do so, and to do so unambiguously”).

Decl.) [Dkt. #25-3] (“Oct. 11, 2013 Primary Order”). Once this data is collected from
various telecommunications companies, it is consolidated and retained in a single
Government database for five years. See Shea Decl. W 23, 30; see Oct. 11, 2013 Primary
Order at 14 11 E. In this database, the NSA conducts computerized searches that are
designed to discern whether certain terrorist organizations are communicating with
persons located in the United States. Holley Decl. 11 5; Shea Decl. 1111 8—10, 44-63; see
Am. Mem. Op., In re Application of the [FBI] for an Order Requiring the Prod. of
Tangible Thingsfrom [REDACTED], No. BR 13-109 at 18-22 (FISC Aug. 29, 2013)
(attached as Ex. A to Gilligan Decl.) [Dkt. #25-2]. Despite the Program’s broad reach,
since a series of leaks exposed the existence of this Program in 2013, the Government has
maintained that it “has never captured information on all (or virtually all) calls made
and/or received in the US.” Gov’t’s Opp’n 5.

Shortly after my December 2013 Opinion, however, President Obama issued an
order requiring several important changes to the manner in which these searches are
authorized and conducted. See President Barack Obama, Remarks by the President on
Review of Signals Intelligence (Jan. 17, 2014), https://www.whitehouse.gov/the-press-
ofﬁce/2014/01/17/remarks-president-review-signals-intelligence; Potter Decl. W 5-7. As
initially authorized by the F ISC, NSA intelligence analysists could conduct searches in

the database without prior judicial authorization.4 See Shea Decl. 11 19. This is no longer

4 Searches in the database are conducted using “identiﬁers” such as suspected terrorist telephone
numbers—so-called “seeds”—— to “chain” or elucidate terrorist communications within the
United States. Prior to January 2014, an “identiﬁer” had to be approved by one of twenty-two
designated ofﬁcials in the NSA’s Homeland Security Analysis Center or other parts of the

the case. Rather, except in emergency circumstances, NSA analysts are now required to
seek approval from the FISC prior to conducting database queries. Potter Decl. 11 7. The
FISC may only authorize a search if there is a “reasonable, articulable suspicion”
(“RAS”) that the selection term to be queried (i.e., the “identiﬁer” or “seed”) is
associated with one or more of the speciﬁed foreign terrorist organizations approved for
targeting by the FISC. Id. Moreover, at the time of my previous Opinion, query results
included communication records within “three hops” of the seed identiﬁer. See Shea
Decl. 11 22. Since President Obama’s order in January 2014, however, query results have
been limited to records of communications within two “hops” from the seed, not three.
Pottter Decl. ﬂ 7. Stated differently, the query results include identiﬁers and the
associated metadata having direct contact with the seed (the ﬁrst “hop”) and identiﬁers
and associated metadata having a direct contact with ﬁrst “hop” identiﬁers (the second
“hop”). It remains the case that once a query is conducted and it returns a universe of
responsive records, NSA analysts may then perform new searches and otherwise perform
intelligence analysis within that universe of data without using RAS-approved search
terms. See Shea Decl. 11 26.

2. The USA FREEDOM Act

Reacting to signiﬁcant public outcry regarding the existence of the Bulk

Telephony Metadata Program, President Obama called upon Congress to replace the

NSA’s Signals Intelligence Directorate. Shea Decl. W 19, 31. Such approval could be given
only upon a determination by one of those designated ofﬁcials that there exist facts giving rise to
a “reasonable, articulable suspicion” (“RAS”) that the selection term to be queried is associated
with one or more of the speciﬁed foreign terrorist organizations approved for targeting by the
FISC. Id. 111] 20, 31; Holley Decl. W 15-16.

Program with one that would “give the public greater conﬁdence that their privacy is
appropriately protected,” while maintaining the intelligence tools needed “to keep us
safe.” President Barack Obama, Statement by the President on the Section 215 Bulk
Metadata Program (Mar. 27, 2014), http://www.whitehouse.gov/the-press-
ofﬁce/2014/03/27/statement—president-section-215—bulk-metadata-program. In response
to this directive, Congress ultimately enacted the USA FREEDOM Act of 2015, Pub. L.
No. 114-23, 129 Stat. 268 (2015) (“USA FREEDOM Act”), on June 2, 2015. Relevant to
this Opinion, the USA FREEDOM Act expressly prohibits the Government from
obtaining telephony metadata in bulk, but not until November 29, 2015. USA
FREEDOM Act §§ 103, 109; see Potter Decl. 11 11. It seems that the NSA requested this
l80-day delay to allow time to transition from the Bulk Telephony Metadata Program to
a new replacement program Congress conceived—a model whereby targeted queries will
be carried out against metadata held by telecommunications service providers and the
resulting data subsequently produced to the Government. See id. § 101. As the
Government has explained, this 180—day transition period will avoid a so-called
“intelligence gap” that would follow if the current Program terminated before the new
targeted metadata querying program is fully operational. Gov’t’s Opp’n 34; see 161
Cong. Rec. S3275 (daily ed. May 22, 2015) (statement of Sen. Leahy) (having printed in
the record a letter from the NSA which stated: “NSA assesses that the transition of the
program to a query at the provider model is achievable within 180 days, with provider
cooperation. . . . [W]e will work with the companies that are expected to be subject to

Orders under the law by providing them the technical details, guidance, and

compensation to create a fully operational query at the provider model.”). To date,
however, the Government has failed to identify any concrete consequences that would
likely result from this so-called “intelligence gap.” And while Congress refrained for
obvious political reasons from expressly authorizing a six—month extension of the Bulk
Telephony Metadata Program,5 the Government conveniently went immediately
thereafter to the FISC to seek judicial authorization to continue the Program during the
transition period, consistent with its prior authorization under the USA PATRIOT Act.
See Mem. of Law 5, In re Application of the FBI for an Order Requiring the Prod. of
Tangible Things, No. BR 15-75 (FISC June 2, 2015). Not surprisingly, the FISC agreed.
See In re Application of the FBI for an Order Requiring the Prod. of Tangible Things,

No. BR 15-75 (FISC June 29, 2015). As such, during the current 180-day transition
period, the Bulk Telephony Metadata Program has continued by judicial, not legislative,
fiat.6
B. Procedural Posture

I ﬁrst had occasion to address plaintiffs’ constitutional challenges to the Program

in December 2013, when I enjoined the Government from further collecting plaintiffs’

5 The enactment of the USA FREEDOM Act has been described as “signal [ing] a cultural
turning point for the nation, almost 14 years after the Sept. 11 attacks heralded the construction
of a powerful national security apparatus,” which began with signiﬁcant public backlash to the
June 2013 revelation that the NSA was operating a classiﬁed bulk metadata collection program.
Jennifer Steinhauer & Jonathan Weisman, US Surveillance in Place Since 9/11 is Sharply
Limited, NY. Times, Jun. 3, 2015, at A1.

6 It is possible that the metadata collected and stored prior to November 29, 2015 will be retained
for some period of time after that date to (1) meet any applicable preservation obligations in
pending litigation and (2) conduct technical analysis for a three-month period to ensure that the
production of call-detail records under the targeted collection program yields similar results to
queries of metadata under the retiring Program. Potter Decl. 11 15. In any event, the Government
represents that analytic access to the data will cease on November 29, 2015. Id.

10